Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 6 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2021.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moriizumi et al. (US 5,608,192, “Moriizumi”).

Regarding claim 1, Moriizumi anticipates 1. A thin film board comprising: a first through hole that electrically connects a front surface and a back surface of the thin film board (Figs. 1, 6, col. 3, ; 
a back wiring that is electrically connected to the first through hole, and is disposed on the back surface of the thin film board so as to extend from the first through hole to an end of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the connection layer 10 on the right side of Fig. 1 is a back wiring that is electrically connected to the via 26, and is disposed on the bottom or back surface of the thin film board 4 so as to extend from the via 26 in the rightward direction to an end of the thin film board 4); 
and a front wiring that is electrically connected to the first through hole, and is disposed on the front surface of the thin film board, in a direction which is different from an extension direction of the back wiring from the first through hole (Figs. 1, 6, col. 3, lines 6-24; the surface layer 20 is a front wiring that is electrically connected to the via 26, and is disposed on the top or front surface of the thin film board 4, in a leftward facing direction from the via 26 which is different from the rightward facing direction of the connection layer 10 from the via 26).

Regarding claim 2, Moriizumi anticipates 2. The thin film board according to claim 1 further comprising: a first back metal provided on the back surface of the thin film board apart from the back wiring (Figs. 1, 6, col. 3, lines 6-24; the connection layer 10 on the left side in Fig. 1 is a first back metal provide on the back or bottom surface of the thin film board 4 apart from the connection layer 10 on the right side).

Regarding claim 3, Moriizumi anticipates 3. A circuit element comprising: a printed circuit board with a transmission line formed on a front surface thereof (Figs. 1, 6, col. 3, lines 6-24; the base board 2 ; 
and a thin film board, wherein the thin film board includes a first through hole that electrically connects a front surface and a back surface of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the thin film board 4 comprises a plurality of discrete laminated dielectric layers 22, the surface of the top dielectric layer 22 which includes the surface layer 20 is construed as the front surface of the thin film board 4, and the surface of the dielectric layer 22 which includes the ground layer 12 is construed as the back surface of the thin film board 4, and a first via 26 which electrically connects the front surface and the back surface of the thin film board 4. Examiner’s note: this construction of “the thin film board” is different from the construction of “the thin film board” of claim 1.), 
a back wiring that is electrically connected to the first through hole, and is disposed on the back surface of the thin film board so as to extend from the first through hole to an end of the thin film board (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the right side of Fig. 1 is a back wiring that is electrically connected to the via 26, and is disposed on the dielectric layer 22 which is construed as the back surface of the thin film board 4 so as to extend from the via 26 in a rightward direction to an end of the thin film board 4), 
and a front wiring that is electrically connected to the first through hole, and is disposed on the front surface of the thin film board, in a direction which is different from an extension direction of the back wiring from the first through hole (Figs. 1, 6, col. 3, lines 6-24; the surface layer 20 is a front wiring that is electrically connected to the via 26, and is disposed on the top or front surface of the thin film board 4, in a leftward facing direction from the via 26 which is different from the rightward facing direction of the ground layer 12 from the via 26), 
and the thin film board is mounted on the printed circuit board such that the back wiring in an end portion of the thin film board comes into contact with a one end surface of the transmission line .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Moriizumi as applied to claim 3, above, in view of Chen et al. (US 10,779,407, “Chen”).

Regarding claim 4, Moriizumi discloses the claimed invention as applied to claim 3, above.
Moriizumi discloses 4. The circuit element according to claim 3, wherein the thin film board has a first back metal provided apart from the back wiring, on the back surface (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the left side of Fig. 1 which is electrically connected with the via 24 which is disposed on the dielectric layer 22 which is construed as the back surface of the thin film board 4 is a first back metal provided apart from the ground wiring 12 on the right side), 
the printed circuit board has a top metal on a top surface thereof (Figs. 1, 6, col. 3, lines 6-24; the base board 2 has the connection layer 10 on the left side of Fig. 1 which is a top metal on the top surface of the base board 2), 
and has a second through hole that electrically connects the top metal (Figs. 1, 6, col. 3, lines 6-24; the thick film via 8A is a second through hole that electrically connects the connection layer 10 on the left side of Fig. 1), 
and the first back metal and the top metal come into contact with each other (Figs. 1, 6, col. 3, lines 6-24; the ground layer 12 on the left side of Fig. 1 which is electrically connected with the via 24 and the connection layer 10 on the left side of Fig. 1 come into contact with each other).
Moriizumi does not disclose a second back metal on the back surface thereof, a second through hole that electrically connects the top metal and the second back metal, and the first back metal has the same potential as a potential of the second back metal through the second through hole.
Chen discloses a second back metal on the back surface thereof (Fig. 3, col. 5, lines 30-46; the electrically conductive portion of the base plate 21 which is in electrical contact with the via hole 24 on the bottom surface of the board 22 is a second back metal on the back surface of the board 22), 
 and the second back metal (Fig. 3, col. 5, lines 30-46; the via hole 24 electrically connects the conductive layer 26 on the top surface of the board 22 which is a top metal and the second back metal), 
and the first back metal has the same potential as a potential of the second back metal through the second through hole (Fig. 3, col. 5, lines 30-46; the conductive layer 27 on the top surface of the board 23, and the electrically conductive portion of the base plate 21 are in electrical connection and therefore have the same potential).
	It would have been obvious to a person having ordinary skill in the art, before the effective filing date of the claimed invention, to have constructed Moriizumi’s circuit board with Chen’s via structure in order to transmit signals longitudinally through a base plate, the first and second boards, via the conductive layers, as suggested by Chen at col. 5, lines 42-46.

Regarding claim 5, Moriizumi in view of Chen discloses the claimed invention as applied to claim 4, above.
Moriizumi discloses 5. The circuit element according to claim 4, wherein the thin film board and the printed circuit board are fixed with an adhesive or solder (Figs. 1, 6, col. 3, lines 6-24; the dielectric layer 22 which is in between the construed thin film board and the base board 2 is made from polyimide which is an adhesive which fixes the base board 2 and the other dielectric layers 22 and circuit layers which are collectively construed as the thin film board).





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANLEY TSO whose telephone number is (571)270-0723. The examiner can normally be reached Tu-Thurs 6am-6pm, alt M 6am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STANLEY TSO/Primary Examiner, Art Unit 2847